Citation Nr: 0419931
Decision Date: 07/23/04	Archive Date: 10/04/04


DOCKET NO. 02-15 218A                       DATE JUL 23 2004

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUE

Entitlement to service connection for sarcoidosis
.
REPRESENTATION

Appellant represented by:  Texas Veterans Commission

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel

INTRODUCTION

The veteran had active duty from September 1977 to August 1980; May 28, 1988 to September 15, 1988; April 1989 to September 1990; April 16, 1992 to September 26, 1992; and November 1993 to August 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2001 rating decision by the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA), that denied service connection for sarcoidosis, a right knee disorder, and atrial fibrillation. The veteran submitted a notice of disagreement with the RO' s decision in January 2002 and a statement of the case (SOC) on all three claims was issued in August 2002. A substantive appeal (Statement in Support of Claim) was received in October 2002 addressing only the issue of service connection for sarcoidosis. In a statement received in May 2003, the veteran stated that he was only pursuing the issue of service connection for sarcoidosis.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify you if further action is required on your part.

REMAND

Unfortunately, a remand is required in this case. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the veteran's claim so that he is afforded every possible consideration.

The veteran was diagnosed as having sarcoidosis on February 3, 2000. He was serving with the Florida Air National Guard at that time.

- 2

Pursuant to 38 C.F.R. § 3.6, active military, naval, and air service includes the following:

(1) active duty;

(2) any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty (emphasis added); and

(3) any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.

The veteran's complete dates of active duty training (ACDUTRA) and inactive duty training (IADT) have not been verified. It is unclear what type of service he had in February 2000. Accordingly, the RO should request verification of the type of the veteran's service from October 1999 to February 2000.

Accordingly, the case is REMANDED for the following development:

1. Contact the Florida Air National Guard, National Personnel Records Center, or any other indicated agency, and request verification of the type of the veteran's service from October 1999 to February 2000, i.e., whether it was active duty, active duty for training, or inactive duty training. All periods of active duty for training or inactive duty training should be separately noted.

2. Then, readjudicate the veteran's claim, with application of all appropriate laws and regulations, including 38 C.F .R. § 3.6 (see above), and consideration of any additional information obtained as a result of this remand. If the decision with respect to the claim remains adverse to the veteran, he and his

- 3 

representative should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate. The appellant has the right to submit additional evidence and argument on the matter that the Board has remanded to the regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999). The purposes of this REMAND are to obtain additional information and comply with due process considerations. No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


P.M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2003).

- 4




585822720  040825    1408251    04-23497

DOCKET NO. 99-03 212                        DATE AUG 25 2004

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona

THE ISSUE

Entitlement to compensation for impotency, secondary to medication prescribed by a Department of Veterans Affairs (VA) medical facility, pursuant to 38 U.S.C.A. § 1151.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel



INTRODUCTION

The veteran had active service from March 1979 to November 1981.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 1998 rating decision by the VA Regional Office (RO) in Phoenix, Arizona, that denied the above claim. This matter was previously before the Board in July 2003, when it was remanded for additional development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify you if further action is required on your part.

REMAND

Unfortunately, remand is again required in this case. Although the Board sincerely
. regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the veteran's claim so that he is afforded every possible consideration.

In the Board's remand dated in July 2003, the RO was instructed to schedule the veteran for a VA urological examination. An examination was scheduled in May 2004, and the veteran failed to report.

However, the Board's prior remand also provided that regardless of what was obtained as a result of the V A examination, the claims folder was to be submitted to a VA urological specialist to obtain a detailed opinion. This was not accomplished, and remand, therefore, is required. See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is remanded for the following:

1. Arrange for a specialist in urological disorders to review the veteran's claims folder. The doctor should

- 2 



indicate in his or her report whether the claims folder was, in fact, reviewed.

The doctor should express an opinion as to whether the veteran has an additional disability, i.e., erectile dysfunction or impotence, which was proximately caused or aggravated by any medical treatment, including prescribing medications, afforded him by VA. If there is no such relationship, the doctor should specifically indicate so in the report.

If there is any type of relationship between the VA treatment afforded the veteran and any current erectile dysfunction or impotence, the doctor must fully explain the relationship. For example, was there any carelessness, negligence, lack of proper skill, error in judgment, or fault on the part of VA in furnishing treatment/care?

If the doctor is of the opinion that any current erectile dysfunction or impotence was caused by VA medical care, including prescribing medications, he or she should state whether it was an event not reasonably foreseeable as a result of the treatment/care. Was it a necessary consequence of medical treatment properly administered with the express or implied consent of the veteran?

The doctor should provide a comprehensive report including complete rationale for all conclusions reached.

2. Review the claims folder and ensure that the foregoing development action has been conducted and completed in full. See Stegall v. West, 11 Vet. App. 268 (1998).

- 3 


3. Readjudicate the veteran's claim on appeal, with application of all appropriate laws and regulations, and consideration of any additional information obtained as a result of this remand. If the decision with respect to the claim remains adverse to the veteran, he and his representative should be furnished a supplemental statement of the case and be given a reasonable period of time within which to respond thereto.

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate. The veteran has the right to submit additional evidence and argument on the matters that the Board has remanded to the regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999). No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2b03) (to be codified at 38 U.S.C. §§ 5109B, 7112).

P.M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2003).

- 4 




